                                                                                                                   FILED
                                                                                                      12/31/2020 11:34 AM
                                                                                                        JOHN F. WARREN
     Case 3:21-cv-00241-M Document 1-2 Filed 02/03/21                  Page 1 of 9 PageID 8                COUNTY CLERK
                                                                                                          DALLAS COUNTY


                                                CC-20-05636-B
                                   Cause No.

FELIX ANDRE FLORES                              §               IN THE DALLAS COUNTY
        Plaintiff,                              §
                                                §
v.                                              §               COURT AT LAW
                                                §
ALBERT F. GEISER                                §
                                                §
AND                                             §
WALGREENS BOOTS ALLIANCE                        §               DALLAS COUNTY, TEXAS
INC.                                            §
Defendants




                              PLAINTIFF’S ORIGINAL PETITION


TO THE HONORABLE JUDGE OF SAID COURT:

        Plaintiff    FELIX ANDRE FLORES             now complains about Defendant       ALBERT F.

GEISER, WALGREENS BOOTS ALLIANCE, INC.                       and for cause   of action shows unto   the

Court the following:

                           DISCOVERY CONTROL PLAN LEVEL II
1.      Discovery in this case is intended to be conducted under Discovery Level II, subject to

the expedited rules   of Civil Discovery and pursuant to Texas Rule of Civil Procedure 190.3.

                                     PARTIES AND SERVICE
2.      Plaintiff Felix Andre Flores is an individual whose address is 2122 Leander Drive,

Dallas, Texas 75211. The last three digits of Plaintiffs driver's license number are 805, and the

last three digits of Plaintiff’ s social security number are 421.

3.      Defendant Albert Geiser is an individual who resides in Illinois and may be served with

process at his home at the following address: 1500 Greenview Avenue Chicago, Illinois. Service

of Defendant may be accomplished by personal delivery.
                                                                         Exhibit 1A
1|Page
     Case 3:21-cv-00241-M Document 1-2 Filed 02/03/21                Page 2 of 9 PageID 9



4.      Defendant Walgreens Boots Alliance, Inc. is a holding company that owns Walgreens

and does business in Texas and can be served through its registered agent Illinois Corporation

Service C, 801 Adlai Stevenson Drive, Springeld,     IL. 62703

                                JURISDICTION AND VENUE

5.      The subject matter in controversy is within the jurisdictional limits of this Court. This

Court has jurisdiction over the parties because of the location of occurrence.

6.     Venue in Dallas County is proper in this cause under Section 15.002(a)(l) of the Texas

Civil Practice   and Remedies Code because all or a substantial part    of the events or omissions

giving rise to this lawsuit occurred in Dallas County.

7.      Plaintiff seeks monetary relief of over $50,000.00 but less than $250,000.00, including

damages of any kind, penalties, costs, expenses, pre-judgment and post-judgment interest, and

other damages to which Plaintiff may be entitled.

                                              LCTS
8.      On or about January 9, 2019, at approximately 3:03 p.m., Plaintiff and Defendant were

traveling southbound on the Dallas North Tollway in the right lane. The Plaintiff stopped due to

congestion. The Defendant failed to control his speed and collided into the Plaintiff, causing

property damages and severe injuries.      The defendant was issued a citation at the scene for

failure to control his speed.

Defendant Geiser is employed by Walgreens and he was on a business trip for Walgreens,

Walgreens Boots Alliance is the Holding Company for Walgreens.




2|Page
      Case 3:21-cv-00241-M Document 1-2 Filed 02/03/21                Page 3 of 9 PageID 10



                          PLAINTIFF’S CLAIM OF NEGLIGENCE
                                AGAINST DEFENDANT

9.       Defendant had a duty to exercise the degree of care that reasonably careful persons would

use to avoid harm to others under circumstances similar to those described herein.

10.      The negligent, careless and reckless disregard of duty by Defendant consisted of, but is

not limited to, the following acts and omissions:

                A.     Failing to keep a proper lookout for Plaintiff’ s safety;

                B.     Failing to turn the motor vehicle in an effort to avoid the collision
                       complained of;

                C.     Failing to apply the brakes to his motor vehicle;

                D.     Failing to exercise ordinary care as a reasonably prudent person under the
                       same or similar circumstances;

                E.     Failing to keep his vehicle under control; and

                F.     Driver inattention.

                   PLAINTIFF’S CLAIM OF NEGLIGENCE
      AGAINST DEFENDANT WALGREENS BOOTS ALLIANCE, INC., WALGREENS

         11.    Defendant Geiser was acting under the scope and course of his employment with

Defendant Walgreens Boots Alliance, Inc., Walgreens when he committed his negligent actions.

Plaintiff would show that Defendant Walgreens Boots Alliance, Inc., Walgreens employed

Defendant Geiser to act in furtherance of its business, and at all relevant times, exercised control

over the manner and method of Defendant Geiser’s actions.

         14.    Further, and in the alternative, Defendant Walgreens owed a duty of care to

Plaintiff to ensure that Defendant Geiser was competent to perform his duties in a safe manner.

Defendant Walgreens was negligent in failing to train or supervise Defendant Geiser to minimize

the risk   of Defendant Geiser’s negligent driving described above.         Such negligence was a



3|Page
   Case 3:21-cv-00241-M Document 1-2 Filed 02/03/21                  Page 4 of 9 PageID 11



proximate cause of the collision herein.        Defendant’s breaches caused Plaintiff’s injuries

described below.




        12.     Each of the preceding acts or omissions of Defendant, Whether taken separately or

together, was a proximate cause of this collision and thus, the injuries and damages sustained by

Plaintiff as a result thereof.

        13.     Further, Defendant failed to exercise the mandatory standard of care in Violation

of V.T.C.A Transportation Code §§ 545.151 and 545.401, pursuant to the Negligence Per Se

Doctrine which mandates:

        Section 545.151. Vehicle Approaching or Entering Intersection (a) An operator
        approaching an intersection: (1) shall stop, yield, and grant immediate use of the
        intersection in obedience to an ofcial trafc-control     device, including a stop sign or
        yield right-of-way sign; (2) after stopping, may proceed when the intersection can be
        safely entered without interference or collision with trafc using a different street or
        roadway. . . (f) An operator who is required by this section to stop and yield the right-of-
        way at an intersection to another vehicle and who is involved in a collision or interferes
        with other trafc at the intersection to Whom the right-of-way is to be given is presumed
        not to have yielded the right-of-way.

        Section 545.401. Reckless Driving; Offense. (a) A person commits an offense if the
        person drives a vehicle in willil or wanton disregard for the safety of persons or
        property.


                                  DAMAGES FOR PLAINTIFF

        14.     As a direct and proximate result of Defendant’s negligence in the occurrence

made the basis of this lawsuit, Plaintiff suffered and incurred the following damages:

                    A.   Reasonable medical care and expenses in the past $54,410.00. These
                         expenses were incurred by Plaintiff for the necessary care and treatment of
                         the injuries resulting from the accident complained of herein and such
                         charges are reasonable and were usual and customary charges for such
                         services in Dallas County;



4|Page
   Case 3:21-cv-00241-M Document 1-2 Filed 02/03/21                     Page 5 of 9 PageID 12



                         Medical expenses in the future; $ 1 0,000.00

                         Physical pain and suffering in the past; $10,000.00

                         Physical pain and suffering in the future; $7,500.00
                    F”   Mental anguish in the past; $ 10,000.00

                    F.   Mental anguish in the future; $7,500.00 and

                    G.   Other damages to which Plaintiff may be entitled.

         15.     Thus, Plaintiff has been damaged and will be damaged in the future in a sum in

excess   of the minimum jurisdictional limits of this Court.

                                              PRAYER

         WI-IEREFORE, PREMISES CONSIDERED, Plaintiff respectfully                         prays   that

Defendant be cited to appear and answer herein, and that upon a nal             hearing of the cause,

judgment be entered for Plaintiff against Defendant for damages in an amount within the

jurisdictional limits of the Court; together with pre-judgment interest (from the date of injury

through the date ofjudgment) at the maximum rate allowed by law, post-judgment interest at the

legal rate, costs of court, and such other and further relief to which Plaintiff may be entitled at

law or in equity.




                                               Respectfully submitted,
                                               Chad West, PLLC


                                                agar
5|Page
   Case 3:21-cv-00241-M Document 1-2 Filed 02/03/21                 Page 6 of 9 PageID 13




                                             TBN: 24097391
                                             3606 S. Tyler Street
                                             Dallas, TX 75224
                                             Tel (214) 509-7555
                                             Fax (469) 718-5887
                                             chad@chadwestlaw.com

                                             ATTORNEY FOR PLAINTIFF




                                CERTIFICATE OF SERVICE
        I certify that on                        a true and correct copy of Plaintiff’s Original
Petition and Request for Discovery will be served on Defendant via a Civil Process Server.



                                                        Baa»
                                                     Chad West




6|Page
      Case 3:21-cv-00241-M Document 1-2 Filed 02/03/21            Page 7 of 9 PageID 14



                               Cause N0.

FELIX ANDRE FLORES                         §               IN THE DALLAS COUNTY
         Plaintiff,                        §
                                           §
v.                                         §               COURT AT LAW
                                           §
ALBERT F. GEISER                           §
                                           §
AND                                        §
WALGREENS BOOTS ALLIANCE                   §               DALLAS COUNTY, TEXAS
INC.                                       §
Defendants

               PLAINTIFF’S REQUEST FOR DISCLOSURE TO DEFENDANT



To:      Albert Geiser, 1500 Greenview Avenue, Chicago, IL.       60622   AND Walgreens Boots

Alliance, INC.

         Pursuant to Rule 194 of the Texas Rules of     Civil Procedure, Plaintiff   requests that

Defendant Albert Geiser and Walgreens Boots Alliance, INC. disclose the information or

material required by Rule 194.2(a)-(l) within fty     (50) days of service of this Request.

Respectfully submitted,



                                           Chad West,   PLLC

                                           051a»
                                           TBN: 24097391
                                           3606 S. Tyler Street
                                           Dallas, TX 75224
                                           Tel (214) 509-7555
                                           Fax (469) 7 18-5887
                                           chad@chadwestlaw.com

                                           ATTORNEY FOR PLAINTIFF



Pagei
   Case 3:21-cv-00241-M Document 1-2 Filed 02/03/21                Page 8 of 9 PageID 15




                                CERTIFICATE OF SERVICE
A true and correct copy of the foregoing Plaintiff‘s Request for Disclosure to Defendant has been
attached to Plaintiff’s Original Petition to accompany the citation at the time   of Service on
Defendant.




                                              Chad A. West




8|Page
       Case 3:21-cv-00241-M Document 1-2 Filed 02/03/21           Page 9 of 9 PageID 16
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Chad West on behalf of Chad West
Bar No. 24049083
chad@chadwestlaw.com
Envelope ID: 49332616
Status as of 12/31/2020 12:12 PM CST

Case Contacts

Name         BarNumber   Email                  Timestam pSubmitted      Status
Chad West                chad@chadwestlaw.com   12/31/2020 11:34:35 AM   SENT
LISA KIRBY               Iisa@chadwestlaw.com   12/31/2020 11:34:35 AM   SENT
